DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Gayatry S. Nair (Reg. No. 70,812) on 11 March 2022.

The application has been amended as follows: 

-	In Claim 1 Lines 9 - 10 change “first similarities between the first virtual optical flow feature and based on Y optical flow features” to --first 

-	In Claim 6 Line 2 change “weighted summation on the optical flow feature based on a similarity” to --weighted summation on the optical flow feature of the training video based on a similarity--.

-	In Claim 7 Line 4 change “the Z spatial features corresponds to the one action category,” to --the Z spatial features corresponds to [[the]] one action category,--.

-	In Claim 8 Lines 1 - 2 change “determining the action category based on” to --determining the action category of the to-be-processed picture based on--.

-	In Claim 9 Line 3 change “type of confidence to obtain final confidence of” to --type of confidence to obtain a final confidence of--.

-	In Claim 9 Line 5 change “determining the action category based on the final” to --determining the action category of the to-be-processed picture based on the final--.

 of the to-be-processed picture, the action recognition method--.

-	In Claim 11 Lines 12 - 13 change “first similarities between the first virtual optical flow feature and based on Y optical flow features” to --first similarities between the first virtual optical flow feature and

-	In Claim 16 Lines 2 - 3 change “weighted summation on the optical flow feature based on a similarity” to --weighted summation on the optical flow feature of the training video based on a similarity--.

-	In Claim 17 Line 1 change “action recognition apparatus of claim 10, wherein” to --action recognition apparatus of claim [[10]] 11, wherein--.

-	In Claim 17 Lines 5 - 6 change “the Z spatial features corresponds to the one action category,” to --the Z spatial features corresponds to [[the]] one action category,--.

-	In Claim 17 Line 7 change “determine the action category based on the first type” to --determine the action category of the to-be-processed picture based on the first type--.

 a final confidence of the--.

-	In Claim 18 Line 6 change “determine the action category based on the final” to --determine the action category of the to-be-processed picture based on the final--.

-	In Claim 19 Lines 1 - 2 change “after determining the action category, the program” to --after determining the action category of the to-be-processed picture, the program--.

-	In Claim 20 Lines 1 - 2 change “instructions for storage on a non-transitory computer-readable medium” to --instructions stored on a non-transitory computer-readable medium--.

-	In Claim 20 Lines 11 - 12 change “first similarities between the first virtual optical flow feature and based on Y optical flow features” to --first similarities between the first virtual optical flow feature and

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, action recognition comprising extracting a first spatial feature of a picture, determining a first virtual optical flow feature of the picture based on the first spatial feature and based on X spatial features and X optical flow features in a preset feature library, wherein the X spatial features and the X optical flow features have a one-to-one correspondence, determining a confidence of the picture in different action categories based on similarities between the first virtual optical flow feature and Y optical flow features in the preset feature library, wherein each of the Y optical flow features corresponds to one action category, and determining an action category of the picture based on the confidence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al. U.S. Patent No. 8,189,866; which is directed towards systems and methods for action recognition in images and videos wherein low-level feature vectors are extracted from an image and provided to high-level feature detectors to produce respective higher-level feature vectors which are then combined into a feature descriptor that is utilized by a classifier to classify an action in the image.
Kim et al. U.S. Patent No. 9,436,890; which is directed towards a method of learning a classifier for recognition of behaviors in images wherein 
Meier U.S. Publication No. 2015/0325046 A1; which is directed towards a system for estimating scene features from an image, that can be subsequently utilized for a variety of visual evaluation tasks, by calculating a set of appearance features from the image, processing the appearance features with a forward transformation function to obtain a set of learned features and then processing the learned features through a second forward transformation function to obtain the estimated scene features, wherein parameters of the first and second transformation functions are obtained via supervised learning. 
Wang et al. U.S. Patent No. 8,774,499; which is directed towards a system and method for generating embedded optical flow-based features that may be used for action detection wherein optical flow vectors are extracted from image frames and then embedded into multiple higher-dimensional codes using a codebook and then the multiple higher-dimensional codes for each image frame undergo weighted pooling to obtain a times series of embedded optical flow-based features that may be used for action detection. 
Shaukat Abidi, Massimo Piccardi, and Mary-Anne Williams, “Action Recognition in Still Images by Latent Superpixel Classification”, arXiv, arXiv:1507.08363v1, 30 Jul 2015, pages 1 - 6; which is directed towards 
Ruohan Gao, Bo Xiong, and Kristen Grauman, “Im2Flow: Motion Hallucination from Static Images for Action Recognition”, arXiv, arXiv:1712.04109v2, 28 May 2018, pages 1 -  13; which is directed towards performing action recognition on static images by utilizing a convolutional neural network to learn a mapping that can predict optical flow from an individual image, translating a static image into a predicted flow map image utilizing the learned mapping and then utilizing the predicted flow map for action recognition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667